                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MICHAEL STEVEN HAYES,

               Plaintiff,

               v.                                             CASE NO. 19-3164-SAC

PLATTE COUNTY SHERIFF’S
DEPARTMENT,

               Defendant.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Michael Steven Hayes is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas. Plaintiff alleges in

his Complaint that on July 31, 1993, a warrant was issued by the county attorney for Atchison

County, Kansas, and a complaint was filed against “a Fugitive From Justice” on August 11,

1993, in Platte County, Missouri. Atchison County was granted a 90-day continuance to receive

a Governor’s Warrant to extradite Plaintiff. On October 13, 1993, Atchison County demanded

Plaintiff as a juvenile, and P.D. Keith Ludwig stated that Plaintiff is a resident of Missouri and a

legal adult who is fighting extradition to Kansas so a governor’s warrant is required for

transportation across state lines, and even if he was demanded as a juvenile, they would need his

parent’s written consent to take a juvenile from state to state. On October 28, 1993, Atchison



                                                 1
County held a hearing to certify Plaintiff as an adult and he was transported from state to state

without a governor’s warrant or his parent’s consent. Plaintiff alleges that the Platte County

Sheriff’s Department violated his rights by allowing Atchison County to transport Plaintiff.

       Plaintiff names the Platte County Sheriff’s Department as the sole defendant and seeks

one million dollars in damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are



                                                2
insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to



                                                   3
plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Statute of Limitations

       Plaintiff raised this same claim in Case No. 18-3230. In that case, the Court found that

Plaintiff’s claims were barred by the statute of limitations. The statute of limitations applicable

to § 1983 actions is determined from looking at the appropriate state statute of limitations and

tolling principles. See Hardin v. Straub, 490 U.S. 536, 539 (1989). “The forum state’s statute of

limitations for personal injury actions governs civil rights claims under both 42 U.S.C. § 1981

and § 1983. . . . In Kansas, that is the two-year statute of limitations in Kan. Stat. Ann. § 60–

513(a).” Brown v. Unified Sch. Dist. 501, Topeka Pub. Sch., 465 F.3d 1184, 1188 (10th Cir.

2006) (citations omitted). The same two-year statute of limitations governs actions under 42

U.S.C. § 1985. See Alexander v. Oklahoma, 382 F.3d 1206, 1212 (10th Cir.), rehearing denied,

391 F.3d 1155 (10th Cir. 2004), cert. denied, 544 U.S. 1044 (2005).

       While state law governs the length of the limitations period and tolling issues, “the

accrual date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S.

384, 388 (2007). Under federal law, the claim accrues “when the plaintiff has a complete and

present cause of action.” Id. (internal quotation marks and citation omitted). In other words, “[a]

§ 1983 action accrues when facts that would support a cause of action are or should be apparent.”

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation

omitted), cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by

an indigent plaintiff if it is patently clear from the allegations as tendered that the action is barred




                                                   4
by the statute of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007);

Hawkins v. Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

       It plainly appears from the face of the Complaint that Plaintiff’s claims are subject to

dismissal as barred by the applicable two-year statute of limitations. Plaintiff filed his Complaint

on August 27, 2019. Plaintiff’s alleged violations occurred in July to October 1993. It thus

appears that any events or acts of Defendant taken in connection with Plaintiff’s claims took

place more than two years prior to the filing of Plaintiff’s Complaint and are time-barred. See

Fratus v. Deland, 49 F.3d 673, 674-75 (10th Cir. 1995) (district court may consider affirmative

defenses sua sponte when the defense is obvious from the face of the complaint and no further

factual record is required to be developed). Plaintiff has not alleged facts suggesting that he

would be entitled to statutory or equitable tolling.

       2. Improper Defendant

       Plaintiff has not named an individual defendant and names the Platte County Sheriff’s

Department as the sole defendant. To impose § 1983 liability on the county and its officials for

acts taken by its employee, plaintiff must show that the employee committed a constitutional

violation and that a county policy or custom was “the moving force” behind the constitutional

violation. Myers v. Oklahoma Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998)

(citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 695 (1978)). The Supreme Court explained

that in Monell they decided “a municipality can be found liable under § 1983 only where the

municipality itself causes the constitutional violation at issue,” and “there are limited

circumstances in which an allegation of a ‘failure to train’ can be the basis for liability under

§ 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385–86 (1989). Plaintiff has pointed to




                                                  5
no policy or deficiency in the training program used by the Sheriff’s Department and no causal

link between any such inadequacy and the allegedly unconstitutional acts of staff.

       Furthermore, the Platte County Sheriff’s Department is located in Platte County,

Missouri. Under 28 U.S.C. § 1391(b):

               A civil action may be brought in –

               (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated . . .

28 U.S.C. § 1391(b)(1)–(2). Accordingly, even if Plaintiff’s action is not barred by the statute

of limitations, venue would be proper in Missouri under 28 U.S.C. § 1391(b).

       3. Heck Bar

       Plaintiff’s request for monetary damages may be barred by Heck. In Heck v. Humphrey,

the United States Supreme Court held that when a state prisoner seeks damages in a § 1983

action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has failed to show that his

conviction and sentence were invalidated. Therefore, Plaintiff must show cause why his

Complaint should not be dismissed as barred by Heck.



                                                 6
       Furthermore, to the extent Plaintiff seeks release from imprisonment, such a challenge

must be brought in a habeas action. “[A] § 1983 action is a proper remedy for a state prisoner

who is making a constitutional challenge to the conditions of his prison life, but not to the fact or

length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When

the legality of a confinement is challenged so that the remedy would be release or a speedier

release, the case must be filed as a habeas corpus proceeding rather than under 42 U.S.C. § 1983,

and the plaintiff must comply with the exhaustion of state court remedies requirement. Heck,

512 U.S. at 482; see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of

state court remedies is required by prisoner seeking habeas corpus relief). “Before a federal

court may grant habeas relief to a state prisoner, the prisoner must exhaust his remedies in state

court. In other words, the state prisoner must give the state courts an opportunity to act on his

claims before he presents those claims to a federal court in a habeas petition.” O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v.

Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim seeking release from imprisonment is

not cognizable in a § 1983 action.

IV. Response Required

       For the reasons stated herein, it appears that this action is subject to dismissal in its

entirety. Plaintiff is therefore required to show good cause why his Complaint (Doc. 1) should

not be dismissed.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

December 6, 2019, in which to show good cause, in writing, to the Honorable Sam A. Crow,

United States District Judge, why Plaintiff’s Complaint (Doc. 1) should not be dismissed for the

reasons stated herein.



                                                 7
IT IS SO ORDERED.

Dated November 15, 2019, in Topeka, Kansas.


                                s/ Sam A. Crow
                                SAM A. CROW
                                Senior U. S. District Judge




                                   8
